J-S33043-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ISAAC BILAL PEARSON                        :
                                               :
                       Appellant               :   No. 862 EDA 2021

              Appeal from the PCRA Order Entered March 31, 2021
      In the Court of Common Pleas of Lehigh County Criminal Division at
                        No(s): CP-39-CR-0004988-2015


BEFORE: BOWES, J., NICHOLS, J., and McLAUGHLIN, J.

MEMORANDUM BY McLAUGHLIN, J.:                       FILED DECEMBER 30, 2021

        Isaac Bilal Pearson appeals pro se from the order dismissing his petition

filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

9546. Pearson maintains that the PCRA court erred in dismissing his petition

as untimely. We affirm.

        The facts of this case are well known to the parties and have been set

forth in a prior decision of this Court. See Commonwealth v. Pearson, 2116

EDA 2018, unpublished memorandum (Pa.Super. filed Mar. 28, 2019). Briefly,

a jury convicted Pearson in 2016 of two counts of Trafficking in Individuals,

and one count each of Promoting Prostitution and Criminal Use of a

Communication Facility.1 The court imposed an aggregate sentence of 17 to

34 years of imprisonment.

____________________________________________


1   See 18 Pa.C.S.A. §§ 3011(a), 5902(b)(3), and 7512(a), respectively.
J-S33043-21



      On April 18, 2017, this Court affirmed Pearson’s judgment of sentence.

Our Supreme Court denied his petition for allowance of appeal on August 22,

2017. In January 2018, Pearson filed a timely first PCRA petition. The court

appointed counsel, who filed a no-merit letter. After a hearing, the court

granted counsel’s petition to withdraw and permitted Pearson to proceed pro

se at the evidentiary hearing. Following the hearing, the PCRA court denied

Pearson relief. Pearson filed a timely pro se appeal. In March 2019, this Court

affirmed the PCRA court’s denial of relief. See id.

      On November 17, 2020, Pearson filed the instant, pro se, petition for

post-conviction relief. The PCRA court issued notice of its intent to dismiss the

petition as untimely. See Pa.R.Crim.P. 907(1). Pearson responded to the

notice of intent to dismiss, and on March 31, 2021, the court dismissed

Pearson’s petition. This timely appeal followed.

      Pearson raises three issues on appeal.

   1. Was Isaac Pearson’s PCRA petition dismissed prematurely after a
      showing of newly discovered psychiatric records? Did Isaac
      Pear[s]on’s untreated mental illness cause a structural defect in
      trial commensurate with miscarriage of justice?

   2. Was the court’s sentence illegal by improperly imposing a
      consecutive sentence where a merger should have ensued? The
      court incorrectly considered the maximum penalty for violent prior
      where none exist.

   3. Did trial judge Maria L. Dantos ‘erroneously’ terminate Isaac
      Pearson’s self-representation during his cross-examination of
      Commonwealth witness Kelli Favazza?

Pearson’s Br. at 5.



                                      -2-
J-S33043-21



      Prior to reaching the merits of Pearson’s claims on appeal, we must first

consider the timeliness of his PCRA petition. See Commonwealth v. Miller,

102 A.3d 988, 992 (Pa.Super. 2014).

      Crucial to the determination of any PCRA appeal is the timeliness
      of the underlying petition. Thus, we must first determine whether
      the instant PCRA petition was timely filed. The timeliness
      requirement for PCRA petitions is mandatory and jurisdictional in
      nature, and the court may not ignore it in order to reach the merits
      of the petition. The question of whether a petition is timely raises
      a question of law. Where the petitioner raises questions of law,
      our standard of review is de novo and our scope of review plenary.
      A PCRA petition is timely if it is “filed within one year of the date
      the judgment [of sentence] becomes final.” 42 Pa.C.S.A. §
      9545(b)(1). “[A] judgment [of sentence] becomes final at the
      conclusion of direct review, including discretionary review in the
      Supreme Court of the United States and the Supreme Court of
      Pennsylvania, or at the expiration of time for seeking the review.”
      42 Pa.C.S.A. § 9545(b)(3). . . .

Commonwealth v. Brown, 141 A.3d 491, 499 (Pa.Super. 2016) (case

citations and some quotation marks omitted).

      Pearson’s judgment of sentence became final on November 20, 2017,

90 days after our Supreme Court denied allowance of appeal and Pearson did

not petition the United States Supreme Court for a writ of certiorari. See 42

Pa.C.S.A. § 9545(b)(3) (judgment of sentence becomes final “at the

conclusion of direct review . . . or at the expiration of time for seeking the

review”); U.S. Sup. Ct. R. 13. Accordingly, Pearson had until November 20,

2018, to file a timely PCRA petition. See 42 Pa.C.S.A. § 9545(b)(1). He filed

the instant petition on November 17, 2020. Therefore, it was patently

untimely and the PCRA court lacked jurisdiction to review it unless Pearson


                                      -3-
J-S33043-21



successfully pleaded and proved one of the statutory exceptions to the PCRA

time-bar.

      The PCRA provides three exceptions to its time-bar:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). “[Our Supreme] Court has repeatedly

stated it is the appellant’s burden to allege and prove that one of the

timeliness exceptions applies.” Commonwealth v. Hawkins, 953 A.2d 1248,

1253 (Pa. 2008).

      In his petition, Pearson attempts to invoke both the government

interference and the new fact exceptions to the PCRA time-bar.

      The government interference exception requires a petitioner to establish

that the government interfered with a petitioner’s ability to present a claim.

See 42 Pa.C.S.A. § 9545(b)(1)(i). The new fact exception requires a petitioner

to establish that 1) “the facts upon which the claim [was] predicated were

unknown” and 2) “could not have been ascertained by the exercise of due

diligence.” Id. at § 9545(b)(1)(ii). Further, a “petitioner must explain why he



                                      -4-
J-S33043-21



could not have obtained the new fact(s) earlier with the exercise of due

diligence.” Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa.Super.

2010). “[T]he general rule remains that mental illness or psychological

condition, absent more, will not serve as an exception to the PCRA’s

jurisdictional time requirements.” Id. at 1081 (citation omitted).

      Here, Pearson claims to be eligible for the new fact exception on account

of his mother newly discovering medical documentation showing that he was

diagnosed with ADHD. See Pearson’s Br. at 7. He asserts that he is eligible

for the governmental interference exception because of the difficulty he

experienced in obtaining mental health records. See id. at 9.

      We conclude that Pearson has not proven applicability of either the

government interference or the new fact exception. Pearson’s difficulty in

obtaining records of his mental health diagnosis does not constitute

governmental interference with his ability to present his claim. Additionally,

the newly discovered “fact” on which Pearson relies is a document describing

his childhood diagnosis of ADHD. That document is at best new evidence of a

fact, and is not itself a new fact. Moreover, Pearson has not established that

that he was unable to discover the fact of his diagnosis prior to trial despite

having exercised due diligence.




                                     -5-
J-S33043-21



       Accordingly, Pearson’s second PCRA petition was facially untimely and

qualified for no exception to the PCRA time-bar. Therefore, the PCRA court

properly dismissed it.2

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2021




____________________________________________


2 As the PCRA court correctly noted, Pearson’s second claim arguing that his
conviction should have merged for sentencing was already raised on direct
appeal. See Commonwealth v. Pearson, 1158 EDA 2016, unpublished
memorandum (Pa.Super. filed April 18, 2017). Therefore, it was not a basis
for relief under the PCRA. See 42 Pa.C.S.A. § 9543(a)(3).

                                           -6-